DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-15, is/are filed on 8/5/20 are currently pending. Claim(s) 7-15 is/are withdrawn, 1-6 is/are rejected.
Election-Restrictions
Applicant’s election without traverse of claims 1-6 in the reply filed on 2/28/22 is acknowledged. Claim(s) 7-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The restriction is made final. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hirozawa (US 20150321148 A1). 

    PNG
    media_image1.png
    542
    791
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    571
    762
    media_image2.png
    Greyscale

Regarding claim 1, Hirozawa teaches from figures a reverse osmosis membrane suitable for seawater desalination comprising a length of a nonwoven web coated with a microporous layer (202 - porous supporting layer 202) of a plastic  (i.e. polysuflone )  [0044-0049] upon which a semipermeable salt-rejecting discriminating layer (3 and 201 impregenated layer) is deposited, the membrane characterized by having at least one longitudinally indented surface strip (3) along an edge of the membrane (fig. 4), the indented surface being in contact with an underlying compacted strip (outer surface of 202) of the microporous plastic coating [0021-0171].  
Regarding claim 2, Hirozawa teaches wherein a pair of longitudinally indented surfaces are positioned in parallel, one adjacent to each edge of the membrane along its length (fig. 4).  
Regarding claim 3, Hirozawa teaches wherein the longitudinally indented surface is formed by contact of the membrane with an embossing roller.  This limitation is considered a product-by-process and is not given much patentable weight for an apparatus claim. A product is not rendered novel merely 

Regarding claim 4., Hirozawa teaches wherein the contact with the embossing roller takes place in a manufacturing step wherein the microporous layer of the plastic is coated on the nonwoven web.  This limitation is considered a product-by-process and is not given much patentable weight for an apparatus claim. A product is not rendered novel merely by the fact that it is produced by means of a new process “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

Regarding claim 5, Hirozawa teaches wherein the embossing roller has at least one raised ridge around its circumference, the raised ridge causing the indented surface. This limitation is considered a product-by-process and is not given much patentable weight for an apparatus claim. A product is not rendered novel merely by the fact that it is produced by means of a new process “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is 
 
Regarding claim 6, Hirozawa teaches wherein the embossing roller has at least two raised ridges, at least one each embossing an indented surface strip adjacent each edge of the membrane along its length.  This limitation is considered a product-by-process and is not given much patentable weight for an apparatus claim. A product is not rendered novel merely by the fact that it is produced by means of a new process “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Claim(s) 1-6 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tabayashi (US 20160303514 A1). 

    PNG
    media_image3.png
    465
    746
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    379
    601
    media_image4.png
    Greyscale

Regarding claim 1, from figures Tabayashi a reverse osmosis membrane suitable for seawater desalination comprising a length of a nonwoven web (substrate - 201) [0069-77], coated with a microporous layer (porous support layer -202, 1-100 nm pores) of a plastic (i.e. polysulfone, etc) [0060-0068] upon which a semipermeable salt-rejecting discriminating layer (203 or 303A1, 303A2) is deposited [0039-0040], the membrane characterized by having at least one longitudinally indented surface strip along an edge of the membrane, the indented surface being in contact with an underlying compacted strip  (outer surface of the support layer) of the microporous plastic coating. Note: underlying compacted strip does not have any structural meaning other than an outer layer. 
Regarding claim 2, Tabayashi teaches wherein a pair of longitudinally indented surfaces are positioned in parallel, one adjacent to each edge of the membrane along its length (fig. 7).  
Regarding claim 3, Tabayashi teaches wherein the longitudinally indented surface is formed by contact of the membrane with an embossing roller. This limitation is considered a product-by-process and is not given much patentable weight for an apparatus claim. A product is not rendered novel merely by the fact that it is produced by means of a new process “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable 
Regarding claim 4, Tabayashi teaches wherein the contact with the embossing roller takes place in a manufacturing step wherein the microporous layer of the plastic is coated on the nonwoven web.  This limitation is considered a product-by-process and is not given much patentable weight for an apparatus claim. A product is not rendered novel merely by the fact that it is produced by means of a new process “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Regarding claim 5, Tabayashi teaches wherein the embossing roller has at least one raised ridge around its circumference, the raised ridge causing the indented surface. This limitation is considered a product-by-process and is not given much patentable weight for an apparatus claim. A product is not rendered novel merely by the fact that it is produced by means of a new process “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Regarding claim 6, Tabayashi teaches wherein the embossing roller has at least two raised ridges, at least one each embossing an indented surface strip adjacent each edge of the membrane 
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777